DETAILED ACTION
1.	This is a response to applicant's submissions filed on 10/15/2019. Claims 1-15 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 The application has been amended as follows:  
In Claim 1, line 8,  “a same as a second” has been changed to:
--as same as a second--
 
In Claim 9, line 8,  “a same as the second” has been changed to:
--as same as the second--



Allowable Subject Matter
4.	   Claims  1-15  are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, NI et al. ( CN 106968754A ) teaches,  
  An oil pressure Sensing switch, belonging to the detection field of engine oil pressure.
The switch comprises: with the  engine main oil channel is connected with  oil flow passage, and the moving contact is not connected with the oil flow channel cavity, located in the inner cavity of the static contact, to control connection or separation with the static contact by entering the oil pressure of the oil flow channel in the inner cavity connected with the outside of the breathing channel and the said breathing channel is covered ventilating film. The invention through permeable membrane covers the said breathing channel, liquid such as water outside cannot directly enter in the inner cavity, solves the moving through the breathing channel, fixed contact between the conduction function of the water drop has the problem of false alarm, it also solves the component corrosion due to liquid entering the inner cavity and the power failure occurs.

Regarding Independent claim 1, the prior arts of record fail to teach, make obvious , or suggest, an apparatus for controlling a cluster of a vehicle, the apparatus comprising: an oil pressure switch (OPS) mounted at an oil passage of an engine; a driving information detection unit configured of receiving an oil pressure signal from the an OPS connection determination unit configured of determining that the OPS is disconnected when a first status information determined from a first oil pressure signal detected before the engine is started is a same as a second status information determined from a second oil pressure signal detected after the engine is started; and a control unit configured of controlling the cluster to turn on a warning lamp of the cluster in a response that the control unit receives disconnection event information related to the OPS.
 
Regarding Independent claim 9, the prior arts of record fail to teach, make obvious , or suggest, a  method of controlling a cluster of a vehicle having an engine and an oil pressure switch (OPS) connected to a connector, the method comprising: a) storing first status information related to a first oil pressure signal detected by the OPS before the engine is started; b) storing second status information related to a second oil pressure signal detected by the OPS after the engine is started; c) determining that the OPS is disconnected when the first status information related to the first oil pressure signal is a same as the second status information related to the second oil pressure signal; and d) turning on a warning lamp of the cluster corresponding to an event of the connector of the OPS being disengaged.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.